Citation Nr: 1728905	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  13-08 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico
	

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a thoracic wall deformity, EPTS (pectus carinapum with kyphosis), claimed as old wedge fracture at T6 and chest condition.

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for lumbar spondylosis and discogenic disease, previously claimed as back condition.

4.  Entitlement to service connection Parkinson's disease. 

5.  Entitlement to service connection for cervical spondylosis, claimed as a neck condition.

6.  Entitlement to service connection for a depressive disorder, not otherwise specified (NOS), claimed as nervous condition.

7.  Entitlement to the establishment of medical treatment under 38 U.S.C.A. § 1702.

8.  Entitlement to an initial disability rating in excess of 10 percent for right ankle stress fracture disability.  

9.  Entitlement to an initial disability rating in excess of 10 percent for left ankle stress fracture disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from March 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from the Social Security Administration (SSA).  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the Court of Appeals for Veterans Claims (CAVC) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  No SSA records are associated with the claims file, although the file contains notice that the Veteran is receiving SSA disability benefits, specifically the May 2014 psychiatric VA examination.  Therefore, the Board finds that remand is necessary to obtain any outstanding SSA records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding SSA records, to include any decisions and treatment records used during the process.  If such records cannot be obtained or if no such records exist, the RO must issue a formal finding and notify the appellant.

2.  Readjudicate the appeal.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




